Citation Nr: 1025299	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right 
ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the left 
ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in September 2008.  A 
transcript of that hearing is associated with the claims file.

In October 2008, the claims were remanded for further 
development, to include providing the Veteran with new 
examinations.  The claims are again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Prior to February 4, 2009, the Veteran's service-connected 
right ankle disability was manifested by x-ray evidence of 
arthritis and complaints of pain on motion; marked limitation of 
motion was not present.

2.  Since February 4, 2009, the Veteran's service-connected 
arthritis of the right ankle has been manifested by marked 
limitation of motion; ankylosis has not been present.

3.  Prior to February 4, 2009, the Veteran's service-connected 
arthritis of the left ankle was manifested by x-ray evidence of 
arthritis and complaints of pain on motion; marked limitation of 
motion was not present.

4.  Since February 4, 2009, the Veteran's service-connected 
arthritis of the left ankle has been manifested by marked 
limitation of motion; ankylosis has not been present.

5.  The Veteran's service-connected pseudofolliculitis barbae has 
not affected 20 to 40 percent of his entire body or exposed 
areas, nor has it required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month period; 
scars have not been unstable or painful, nor have they had 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Prior to February 4, 2009, the criteria for a disability 
rating in excess of 10 percent for arthritis of the right ankle 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher, rating for arthritis of 
the right ankle, since February 4, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2009).

3.  Prior to February 4, 2009, the criteria for a disability 
rating in excess of 10 percent for a left ankle disability were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2009).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher, rating for arthritis of 
the left ankle, since February 4, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2009).

5.  The criteria for a disability rating in excess of 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804, 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with pre-rating notice required under 
the VCAA by a letter mailed in October 2004.  This letter 
provided appropriate notice to the Veteran regarding what 
information and evidence was needed to substantiate his claims 
for increased ratings.  The letter also informed the Veteran of 
the assistance that VA would provide to obtain evidence on his 
behalf, as well as what information and evidence must be 
submitted by the Veteran.  In March 2006, the Veteran was 
provided notice regarding how effective dates are established and 
disability ratings are assigned.  

Although the March 2006 notice letter was provided after the 
initial adjudication of the claims, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claims in March 2007, September 2008, and February 2010.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence. 

As was noted in the Introduction, the Board remanded the 
Veteran's claims for an increased rating for his right and left 
ankle disabilities and pseudofolliculitis barbae in October 2008.  
The purpose of this remand was to schedule the Veteran for new VA 
examinations in response to his assertion at his Travel Board 
hearing that his disabilities were worsening.  See generally 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

The record establishes that the Veteran was scheduled for and 
provided with adequate VA examinations in February 2009.  In each 
examination, the examiner addressed the relevant rating criteria 
and performed all necessary testing.  Thus, all of the Board's 
remand instructions have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating development and consideration of the claims were 
insignificant and non-prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.        38 
C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

The evaluation of the same disability under various diagnoses is 
to be avoided.      38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.    38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Arthritis of the right and left ankles

Ankle disabilities warrant a 10 percent evaluation on moderate 
limitation of motion, and a 20 percent evaluation on marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
A higher rating is warranted under Diagnostic Code 5270 on 
findings of ankylosis.  

Normal range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When limitation 
of motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2009).  See generally DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The Veteran argues that he is entitled to a rating in excess of 
10 percent for his service-connected right and left ankle 
arthritis disabilities.

On November 2004 VA examination, the Veteran complained of 
bilateral ankle pain and occasional swelling.  During periods of 
swelling, the ankles would become unstable.  No assistive devices 
were used.  His ankles provided difficulty in his occupation in 
the Postal Service.  Effects on his activities were described as 
pain with weightbearing.

On physical examination, range of motion testing of the right 
ankle revealed 30 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  Trace edema of the ankles and feet was found.  
Range of motion testing of the left ankle revealed 30 degrees of 
dorsiflexion and 35 degrees of plantar flexion.   No tenderness 
was found.  Joints were not painful on motion.  There were no 
additional limitations with repetitive use or additional 
limitation during flare-ups.  Instability was not found for 
either ankle.  No weakness, excessive fatigability, or 
incoordination was found on testing.  The Veteran was diagnosed 
with degenerative joint disease of both ankles, with moderate 
symptoms and minimal disability.

On February 2007 VA examination, the Veteran complained of 
constant, daily pain, aggravated by walking.  He noted that his 
left ankle was worse than his right.  He used pull-up ankle 
sleeves, which provided no help.  Occasionally, he used a cane 
and crutches.  His ankle disabilities inferred with his daily 
activities, especially with walking.  No additional limitations 
during flare-ups were reported.

On physical examination, range of motion testing of the right 
ankle revealed dorsi flexion to 15 degrees with pain of the 
lateral malleolus at 10 degrees.  Plantar flexion was to 35 
degrees, with pain in the lateral malleolus, causing no 
additional limitation of plantar flexion.  Range of motion 
testing of the left ankle revealed dorsi flexion to 15 degrees 
without pain.  Plantar flexion was to 30 degrees with mild pain 
at the lateral malleolus at 15 degrees.  Active range of motion 
did not produce any weakness, fatigue, or incoordination, 
bilaterally.  There was no additional limitation with flare-ups, 
or additional loss of range of motion with repetitive movement.  
Gait was normal.

On February 2009 VA examination, the Veteran reported constant 
pain of both ankles, even at rest when not weightbearing.  He 
complained of giving way of the ankles, resulting in falls.  The 
Veteran reported occasional use of a cane.  The Veteran was 
retired, primarily due to heart disease.  The Veteran estimated 
that he could walk 200 yards and stand approximately 15 minutes, 
although he was limited by his ankles.  May 2008 ankle x-rays 
were normal.

On physical examination, the Veteran was limping on the right 
lower extremity.  Gait was slow and broad-based.  On examination 
of the right ankle, no edema was present.  There was tenderness 
to palpation along the medial malleolus, slight tenderness 
anteriorly, and more tenderness laterally over the lateral 
malleolus.  Motion testing required repeated encouragement.  
Active and passive motion of the right ankle revealed dorsi 
flexion of zero degrees and plantar flexion to 30 degrees.  There 
was tenderness both medially and laterally with gentle stressing 
of the right ankle in any direction.  Repetitive motion of the 
right ankle revealed no further loss of motion, weakness, 
fatigability, or incoordination.  On examination of the left 
ankle, no edema was found.  There was tenderness of the medial 
malleolus area and the lateral malleolus.  The Veteran complained 
of increased pain with gentle inversion and eversion stress of 
the ankle.  Active and passive range of motion of the left ankle 
revealed dorsi flexion of zero degrees and plantar flexion of 30 
degrees.  The Veteran was very hesitant to do any range of motion 
of the ankle, and he required considerable encouragement to get 
any movement.  Repetitive motion of the left ankle was done with 
complaints of pain during all motion.  There was no further loss 
of motion due to weakness, fatigability, or incoordination.

The Veteran was diagnosed with a sprain of both ankles.  The 
examiner noted that the Veteran's primary problem in his 
weightbearing joints was his obesity.  Moderate decrease of 
motion was demonstrated at the examination.  Functional loss due 
to pain was demonstrated by decreased walking distance and 
standing time.  There was a complaint of pain with all motion of 
the ankles on physical examination.  The examiner noted, however, 
that the Veteran's ankle x-rays were normal bilaterally, and 
there was no physiologic reason for the amount of difficulty that 
the Veteran had in moving his ankles.

In sum, the evidence shows that the Veteran has been diagnosed 
with arthritis of the right and left ankles.  However, there is 
no evidence that the Veteran had marked limitation of motion of 
either ankle prior to his February 4, 2009 VA examination.  While 
his range of motion was limited, he retained at least half of the 
normal range of motion on the examinations conducted during this 
period, which the Board finds places his limitations within the 
moderate range.  During VA examinations, there was no significant 
limitation of motion after repetition.  Additionally, there was 
no additional range of motion loss due to fatigue, weakness, or 
incoordination.  Thus, even with consideration of the DeLuca 
criteria, such symptomatology warrants no more than the assigned 
10 percent ratings for arthritis of the right and left ankle, as 
limitation of motion was no more than moderate prior to February 
4, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271; 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered whether there is any other schedular 
basis to assign higher ratings for the period prior to February 
4, 2009 but has concluded that there is none.  In particular, the 
Board notes that there is no objective medical evidence of 
ankylosis of either ankle.  Therefore, a higher rating is not 
warranted under Diagnostic Code 5270.  

The Board has considered the Veteran's statements, in particular 
his September 2008 Board hearing testimony, regarding the 
severity of his right and left ankle pain and the functional 
impact of these disabilities.  The Veteran has been granted 10 
percent disability ratings, in part, because of the functional 
impairment resulting from the disabilities.  As explained above, 
the objective evidence, including objective testing for 
additional limitations due to pain, shows that he does not have 
sufficient functional impairment to warrant a higher rating.

Therefore, the Board finds that prior to February 4, 2009; the 
criteria for a rating in excess of 10 percent for either a right 
or left ankle disability have not been met.

Collectively, however, the medical evidence since February 4, 
2009 reflects that the Veteran has had marked limitation of 
motion of his right and left ankles.  At his February 2009 VA 
examination, the Veteran had great difficulty in moving both of 
his ankles, and his dorsi flexion was zero degrees bilaterally.  
Plantar flexion was also decreased, especially in the right 
ankle.  Although the Board notes that the examiner commented that 
there was no physiologic reason for the amount of difficulty that 
the Veteran had in moving his ankles, the Board affords the 
Veteran the benefit of the doubt in considering his examination 
results.  Overall, the findings of February 4, 2009 indicate that 
the Veteran's right and left ankle disabilities increased in 
severity.  Thus, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that, since February 4, 2009, the evidence 
reflects a limitation of motion more consistent with a 20 percent 
(marked) rather than a 10 percent (moderate) schedular rating.

However, at no point since February 4, 2009 has the Veteran's 
right or left ankle disability met the criteria for a rating in 
excess of 20 percent.  As noted above, a higher rating is 
available for an ankle disability upon a finding of ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The Veteran has not 
been diagnosed with ankylosis of either ankle; therefore, he is 
not entitled to a higher rating under Diagnostic Code 5270.

The Board has applied the benefit-of-the doubt doctrine in 
determining that, from February 4, 2009, the criteria for a 20 
percent rating are met for arthritis of the right and left 
ankles, but finds that the preponderance of the evidence is 
against assignment of any higher rating before and after that 
date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Pseudofolliculitis barbae

The ratings for the Veteran's skin disability-characterized as 
pseudofolliculitis barbae-have been assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7813, for rating dermatophytosis.  The 
regulations in Diagnostic Code 7813 instruct VA to rate under 
Diagnostic Code 7806, covering dermatitis or eczema.  Under 
Diagnostic Code 7806, a 10 percent rating is warranted for when 
at least five percent, but less than 20 percent of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or; when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
are required for a total duration of less than six weeks, during 
the past 12-month period.  A 30 percent rating is warranted for 
when 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  Id.
 
As discussed in further detail below, the Veteran's 
pseudofolliculitis barbae has resulted in some mild scarring 
around his jaw line.  Burn scar(s) of the head, face, or neck or 
scar(s) of the head, face, or neck due to other causes; or other 
disfigurement of the head, face, or neck warrants a 10 percent 
evaluation for one character of disfigurement.  A 30 percent 
evaluation is assigned for scar(s) with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with two 
or three characteristics of disfigurement.  Id., Diagnostic Code 
7800.  The eight characteristics of disfigurement include the 
following: (1) scar five or more inches (13 or more centimeters) 
in length; (2) scar at least one-quarter inch (0.6 centimeters) 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying tissue; 
(5) skin hypo- or hyper- pigmented in an area exceeding six 
square inches (39 square centimeters); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 square centimeters); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 square 
centimeters); and (8) skin indurate and inflexible in an area 
exceeding six square inches (39 square centimeters).  Id., Note 
1.

Unstable or painful scar(s) are rated as 10 percent disabling for 
one or two unstable or painful scars.  A 20 percent rating is 
assigned for three or four scars that are unstable or painful.  
Id., Diagnostic Code 7804.

On November 2004 VA examination, the Veteran described symptoms 
of itching, burning, stinging, and some local pain after shaving 
once a month.  On physical examination, the Veteran's face showed 
moderate amount of facial hair on the chin, the anterior and 
lateral side of the neck, and the lateral side of the face.  
There was moderate amount of small follicles primarily on the 
lateral side of the neck, and a lesser amount on the chin, the 
anterior neck, and the lateral side of the face.  No large 
follicles, local heat, tenderness, or evidence of recent exudates 
or bleeding were found.  Small scars were found about the lateral 
side of the face.  The Veteran was diagnosed with chronic 
pseudofolliculitis barbae, of moderate disability, with slight 
progression.  The Veteran used no oral or topical medications for 
his skin disability.  The percentage of the exposed area and 
entire body area affected was less than five percent. 

On January 2008 VA examination, the Veteran reported occasional 
sore areas and nodules in his beard.  The Veteran grew a beard 
because of his problems shaving, which he stated interfered with 
some opportunities for employment.  The Veteran was not using any 
skin treatments at the present time in the way of topical or oral 
items.  On physical examination, the Veteran had a beard, 
covering two-thirds of his face.  He also had a mustache.  There 
were no skin lesions visible when carefully searched using a 
light and combing the beard back.  There were no nodules, 
tenderness, significant scars, or signs of inflammation.  No acne 
lesions were found on his face.  The Veteran was diagnosed with 
pseudofolliculitis barbae, now quiescent, due to lack of 
irritation caused by shaving.  The Veteran's exposed area 
involved had been five percent, with one percent of the entire 
body affected.  The physician noted that at the current time, 
zero percent of body was affected by pseudofolliculitis barbae.

On February 2009 VA examination, the Veteran complained of bumps 
appearing after shaving with an electric or regular razor.  He 
shaved once per month.  He reported daily itching.  Use of 
antibiotics and steroids were denied.  The Veteran had no history 
of taking systemic drugs.  No systemic symptoms, such as fever or 
weight loss, were reported.  The Veteran had no incapacitating 
episodes in the past year.  On physical examination, the Veteran 
had a full, short beard and mustache.  No active 
pseudofolliculitis barbae was present.  The Veteran had mild 
scarring below his jaw.  No pus or drainage was found.

The Veteran was diagnosed with pseudofolliculitis barbae.  No 
active lesions were present, but mild scarring was present.  The 
scars were difficult to measure because they were clumped 
together.  The scars were not painful on examination.  There was 
good adherence and normal texture.  No atrophy, shininess, or 
scaliness was found.  The scars were not unstable, but they were 
slightly elevated.  There was no depression, underlying soft-
tissue damage, inflammation, edema, or keloid formation.  Color 
of the scars was normal.  The scars caused no limitation of 
function or functional impairment.  The active scarring present 
was estimated to be approximately one percent of the Veteran's 
exposed areas and total body.  No active lesions were present, 
resulting in zero percent of the Veteran's exposed areas and 
total body.

After careful consideration of the evidence, the Board finds that 
the Veteran is not entitled to a rating in excess of 10 percent 
for his service-connected pseudofolliculitis barbae.  At no point 
during the period on appeal did the Veteran's pseudofolliculitis 
barbae affect at least 20 percent of the Veteran's exposed areas 
or entire body.  The Veteran also did not undergo any systemic 
therapy such as corticosteroids or other immunosuppressive drugs.

The Veteran also does not qualify for a rating in excess of 10 
percent for his facial scarring related to pseudofolliculitis 
barbae.  Findings reveal that the Veteran did not have two or 
three characteristics of disfigurement, and he had no visible or 
palpable tissue loss and gross distortion or asymmetry of one 
feature or paired set of features.  The Veteran's scars were also 
not unstable or painful on examination.

Thus, for the entire rating period on appeal, the pertinent 
medical evidence does not establish that the Veteran's 
pseudofolliculitis barbae warrants a rating in excess of 10 
percent under Diagnostic Codes 7800, 7804, and 7813.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability during this period, 
but finds that no other diagnostic code provides a basis for 
higher rating.  In this regard, the medical evidence does not 
support a finding that the Veteran's service-connected skin 
disability affected any other areas of his body.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801-02 (covering scar(s) not of the 
head, face, or neck).  The Board further notes that the Veteran's 
disability was not shown to involve any factors that warrant 
evaluation under any other provision of VA's rating schedule.

For all the foregoing reasons, the claim for a rating in excess 
of 10 percent for service-connected pseudofolliculitis barbae 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular consideration

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Veteran's disability picture is not so unusual or exceptional 
in nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for 
right and left ankle disabilities due to limitation of motion and 
pseudofolliculitis barbae reasonably describe the Veteran's 
disability level and symptomatology.  Regarding his ankles, the 
Veteran's recent VA examination revealed findings of marked 
limitation of motion of both ankles, and he has been assigned 20 
percent rating from February 4, 2009, as contemplated by the 
applicable Diagnostic Code.  The Veteran has not demonstrated any 
ankylosis in either ankle, and he had not shown any symptoms that 
are not contemplated in the rating code.  Regarding the Veteran's 
pseudofolliculitis barbae, he has been considered on both his 
symptoms and residual minor scarring.  His 10 percent rating for 
pseudofolliculitis barbae under Diagnostic Codes 7800, 7804, and 
7813 adequately contemplates the Veteran's symptoms of scarring 
and discomfort.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is adequate.  Hence, referral for extraschedular 
evaluations is not in order.  Thun, 573 F.3d 1366.


ORDER

Entitlement to a rating in excess of 10 percent for right ankle 
arthritis prior to February 4, 2009 is denied.

Since February 4, 2009, a 20 percent evaluation for right ankle 
arthritis is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for left ankle 
arthritis prior to February 4, 2009 is denied.

Since February 4, 2009, a 20 percent evaluation for left ankle 
arthritis is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


